DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Response to Arguments
In view of the provided explanation and support from the Specification, the rejection under 35 U.S.C. 112(a) is withdrawn.  Remarks, 7–9.
On page 11 of the Remarks, Applicant contends Tsukuba disclosing “signaling” the transform skip flag for chrominance when the prediction mode is IBC mode.  Examiner simply points out that Tsukuba does not explicitly say that the flag is signaled, but instead merely that it is set to the value of the luma transform skip flag.  Furthermore, Examiner does not agree Tsukuba says the transform skip flag is always signaled regardless of prediction mode as Applicant avers on page 11.  In any event, Examiner does accept Applicant’s argument that Tsukuba does not explicitly teach whether to signal the transform skip flag for luminance based on prediction mode.  However, as explained in the last Office Action, Rosewarne (US 2017/0127090), paragraph [0165], explains transform skip may be desirable for IBC and palette coding modes (screen content modes rather than natural content modes).  Further bolstering Rosewarne’s teachings, Li (US 2016/0269732 A1), paragraph [0188] teaches “if the does not signal a transform skip flag for an intra-BC-predicted block.”  Therefore, the prior art has definitively demonstrated that one skilled in this art would be motivated to construct an algorithm in which transform skip mode is inferred when encountering certain prediction modes such as those developed for screen content coding (SCC) extensions (e.g. palette mode and IBC mode) of the state-of-the-art video encoding algorithm.  Li is further evidence of what Rosewarne is teaching or suggesting to one of ordinary skill in the art.
Other claims are not argued separately.  Remarks, 12–13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuba (US 2021/0243475 A1), Jun (US 2021/0136395 A1), and Rosewarne (US 2017/0127090).
Regarding claim 1, the combination of Tsukuba, Jun, and Rosewarne teaches or suggests an image decoding method performed by a decoding apparatus, the method comprising:  obtaining prediction mode information and residual related information from a bitstream (Tsukuba, ¶ 0112:  teaches an algorithm decision that utilizes a determination of prediction mode; Tsukuba, ¶ 0121:  teaches the bitstream can include a residual data presence flag, also termed a “coded block flag” (cbf); Tsukuba, ¶ 0142:  teaches an encoded bitstream in which the data described in the publication resides); deriving prediction samples of a current block by performing prediction based on the prediction mode information (While Tsukuba would certainly teach to the skilled artisan this limitation given the limitation’s well-known generic nature, Tsukuba does not explicitly teach that prediction modes inform the encoder or decoder how to derive prediction samples for the current (target) block to be coded; Jun, ¶ 0151:  teaches the generation of prediction units of a target unit based on prediction mode information; see also Jun, ¶ 0198); deriving residual samples of the current block based on the residual related information (Jun, ¶ 0205:  teaches generating a residual block; Jun, ¶ 0220:  teaches information indicating information about residual data; Applicant’s original claim 2 appears to define “residual related information” as the transform skip flag; Tsukuba, ¶ 0286:  teaches transform skip flag); and generating reconstructed samples of the current block based on the prediction samples and the residual samples (Jun, ¶ 0129:  teaches that blocks are reconstructed through the encoding or decoding process, which is described throughout the document), wherein the residual related information includes a transform skip flag based on whether the current block is a luma component block or a chroma component block (Examiner interprets this limitation as drawn to when it is appropriate to either omit or infer, rather than signal explicitly, a transform skip flag; Tsukuba, Fig. 27 and ¶ 0286:  describe an embodiment where the transform skip flag for chroma is , wherein whether the residual related information includes the transform skip flag for the luma component block is determined based on a prediction mode derived based on the prediction mode information (Tsukuba, ¶ 0289:  teaches the type of prediction mode can inform whether the transform skip flag is signaled in the bitstream, but does not explicitly teach what Rosewarne teaches; Rosewarne, ¶ 0165:  teaches transform skip may be desirable for IBC and palette coding modes (screen content modes rather than natural content modes) suggesting one would automatically enable transform skip when using those screen content modes; see also the teachings of Li, cited under the Conclusion Section of this Office Action), and wherein the transform skip flag represents whether a transform skip is applied to the current block (Tsukuba, ¶ 0019:  teaches the transform skip flag indicates whether a transform process is skipped).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Tsukuba, with those of Jun, because both references are drawn to the same field of endeavor and because the skilled artisan would readily recognize the details regarding deriving prediction samples and residual samples as nominal recitations of well-represented elements in the prior art.  Therefore, the combination represents a mere combination of 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Tsukuba and Jun, with those of Rosewarne, because all three references are drawn to the same field of endeavor and because the skilled artisan would readily recognize that certain prediction modes, commonly used for screen content coding extensions of the video compression standard would benefit from inferred transform skip enablement.  Therefore, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Tsukuba, Jun, and Rosewarne used in this Office Action unless otherwise noted.
Regarding claim 4, the combination of Tsukuba, Jun, and Rosewarne teaches or suggests the image decoding method of claim 1, wherein the residual related information does not include the transform skip flag for the chroma component block based on the current block which is the chroma component block (Examiner interprets this limitation as drawn to when it is appropriate to either omit or infer, rather than signal explicitly, a transform skip flag; Tsukuba, Fig. 27 and ¶ 0286:  describe an embodiment where the transform skip flag for chroma is always omitted in favor of inference from the transform skip flag for luma).
Regarding claim 5, the combination of Tsukuba, Jun, and Rosewarne teaches or suggests the image decoding method of claim 4, wherein the transform skip flag for the chroma component block is not explicitly signaled based on the current block which is the chroma component block (Examiner interprets this limitation as drawn to when it is appropriate to either omit or infer, rather than signal explicitly, a transform skip flag; Tsukuba, Fig. 27 and ¶ 0286:  describe an embodiment where the transform skip flag for chroma is always omitted in favor of inference from the transform skip flag for luma).
Regarding claim 7, the combination of Tsukuba, Jun, and Rosewarne teaches or suggests the image decoding method of claim 1, wherein:  the residual related information includes the transform skip flag for the luma component block and does not include the transform skip flag for the chroma component block based on the prediction mode which is an intra prediction mode (Tsukuba, ¶¶ 0288 and 0289:  teaches two scenarios in which the chroma transform skip flag is set to be inferred from luma, and therefore not included in the bitstream, based on the type of prediction mode being intra prediction), and the residual related information includes the transform skip flag for the luma component block and the transform skip flag for the chroma component block based on the prediction mode which is an inter prediction mode .
Claims 3, 8, 9, 12–15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuba, Jun, Rosewarne, and Jang (US 2019/0349587 A1).
Regarding claim 3, the combination of Tsukuba, Jun, Rosewarne, and Jang teaches or suggests the image decoding method of claim 1, wherein based on a non-zero significant coefficient being present in the luma component block, the residual related information includes the transform skip flag for the luma component block (Jang, ¶¶ 0162–0163:  teaches the transform skip flag is only signaled when the cbf is true, i.e. indicates presence of non-zero coefficients; see also Jang, ¶¶ 0178 and 0208).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Tsukuba, Jun, and Rosewarne, with those of Jang, because all four references are drawn to the same field of endeavor and because of the advantages of optimizing the transmission of the transform skip flag (see Jang, ¶‌0023).  This rationale applies to all combinations of Tsukuba, Jun, and Jang used in this Office Action unless otherwise noted.
Regarding claim 8, the combination of Tsukuba, Jun, Rosewarne, and Jang teaches or suggests the image decoding method of claim 1, wherein the residual related information includes the transform skip flag based on a width and a height of the current block (Jang, ¶ 0164:  teaches transform skip signaling can be based on width and height of current block).
Regarding claim 9, the combination of Tsukuba, Jun, Rosewarne, and Jang teaches or suggests the image decoding method of claim 8, wherein the width of the current block is different from the height of the current block, and wherein the residual related information includes the transform skip flag based on the width of the current block smaller than or equal to a first threshold and the height of the current block smaller than or equal to a second threshold (Jang, Eq. 3 and ¶ 0166:  teaches specific threshold values for width and height for controlling transform skip flag transmission; Jang, ¶ 0166:  explains the variables can be any positive integer for M and N; Examiner notes that where M=N, the shape is square; Jang, ¶¶ 0165 and 0166:  teach non-square shapes and suggest M and N are separate variables that do not necessarily have to be equal, i.e. square).
Regarding claim 12, the combination of Tsukuba, Jun, Rosewarne, and Jang teaches or suggests the image decoding method of claim 1, wherein the residual related information includes the transform skip flag based on a number of samples included in the current block (Jang, ¶ 0167 and Eq. 4:  teach the variable K, used as a threshold, represents a value of pixels rather than a size determined by width and height).
Regarding claim 13, the combination of Tsukuba, Jun, Rosewarne, and Jang teaches or suggests the image decoding method of claim 12, wherein the residual related information includes the transform skip flag based on the number of samples included in the current block smaller than or equal to a third threshold (Jang, ¶ 0167 and Eq. 4:  teach the variable K, used as a threshold, represents a value of pixels rather than a size determined by width and height).
Claim 14 lists the same elements as claim 9, but is drawn to the corresponding encoding method, rather than the decoding method.  Because encoding and decoding 
Claim 15 lists the same elements as claim 9, but is drawn to a CRM rather than the method.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Hsiang (US 2018/0205979 A1) describes means for turning on and off the signaling of transform skip mode (e.g Abstract).
Rosewarne (US 2015/0326883 A1) describes informing the inference of the chroma channel transform skip flag based on CBF (e.g Abstract and Fig. 17).
Rosewarne (US 2017/0127090) teaches the cbf test is based on prediction mode (¶ 0175), which is important since cbf dictates whether transform is skipped.  Furthermore, the publication explains transform can be skipped for screen content, which is signified by IBC and palette coding modes (¶ 0165).
Li (US 2018/0288415 A1) teaches transform skipping according to mode being non-palette modes (¶ 0064).
Laroche (US 2018/0189982 A1) teaches SCC coding modes including transform skip mode (¶ 0167).
Li (US 2016/0269732 A1) teaches “if the current block is encoded using intra BC prediction, the encoder automatically selects the transform skip mode without evaluation of the transform skip mode.” (¶ 0188).  Paragraph [0189] of Li   
 
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481